Cheistiancy J.:
The only question here presented is, whether, by the statutes in force in the years 1861 and 1862, the township treasurer collecting the tax of 1861 had a right to retain four per cent for collection, when the electors, at the township meeting, had neglected to fix the amount, and the supervisor had added but two and a half per cent to the roll for that purpose, and, in his warrant, authorized him to retain only the latter amount.
By the act of 1858, § 33 (Comp. L. § 815), the supervisor is required to assess the amount of taxes for state, county and township purposes, “adding thereto and to all other taxes required by law to be assessed by him, not more than four nor less than two per cent for collection expenses, upon the taxable property of the township,” &c.
No tribunal or mode is provided by this statute for fixing the percentage for collection between the extremes of two and four per cent: under this statute, therefore, the supervisor alone, we think, had the power to fix the amount between these limits.
But by the amendment of 1858 (Laws of 1858, p. 182), which applies to the present case, after the words, “not more than four, nor less than two per cent,” the following words are inserted: “as shall be determined by the electors at their annual meeting, at the same time and in the same manner that overseers of highways are elected.”
By section fifty-nine of the act of 1853 [Comp. L. § 841), which was not amended by the act of 1858, “the town*41ship treasurer shall receive not to exceed four, nor less than two per cent on the amount collected, which he shall retain out of the moneys collected by him.” This provision must be construed with reference to, and as dependent upon, section thirty-three; and, since the amendment, as dependent upon the last named section as amended. Whether, after the amendment of 1858, the supervisor had the power to fix upon any rate of percentage between the two and the four per cent, is a question not raised by the case, and we give no opinion upon it. But, granting that he had that power, we think it clear, that if he had not fixed it at a higher rate, the treasurer could not, of his own authority, retain a higher rate than two per cent. Under the amendment of 1858, the treasurer had a legal right, by the direct authority of the statute itself, to the two per cent; and, except as increased by the supervisor (if he has the authority) or by the electors, to nothing more.
The vote of the electors could alone give him the right to a higher rate of compensation than that fixed by the supervisor, and by him added to the taxes.
The judgment of the Circuit Court was, we think,, correct, and it must be affirmed, with costs.
The other Justices concurred.